                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  JOE HAND PROMOTIONS, INC.                          CIVIL ACTION

                    v.                               NO. 18-4119

  TAREK SHEHADEH, NADEEM
  SIDDIQUE, FALON VELA, LITTLE
  ROCK LOUIE, LLC, and NICK’s BAR
  LOUIE, INC.

                         MEMORANDUM RE: MOTION TO DISMISS

Baylson, J.                                                                  May 10, 2019

       In this piracy and copyright infringement case, Plaintiff asserts that Defendants

distributed an Ultimate Fighting Championship (“UFC”) fight without the proper licensing.

Plaintiff brings claims against Defendants for Satellite and Cable Piracy under 47 U.S.C. § 605

and § 553, respectively (Count I) and copyright infringement (Count II). (Am. Compl., ECF 8.)

       Defendants, individuals and corporate entites associated with Bar Louie in Little Rock,

Arkansas, move to dismiss the Amended Complaint or alternatively to transfer it to the Eastern

District of Arkansas. (Mot., ECF 9.)

       For the reasons discussed below, the Motion is denied.

  I.   Alleged Factual Background

       Taking Plaintiff’s allegations as true, the factual background is as follows. Plaintiff Joe

Hand Productions, Inc. (“JHP”) is a corporation that distributes and licenses sporting events to

commercial and noncommercial establishments. (Am. Compl. at ¶¶ 4-5.) Defendants are

corporate entities and individuals affiliated with Bar Louie-McCain Mall (hereinafter “the bar”),

an establishment in Little Rock, Arkansas. (Am. Compl. at ¶¶ 7-8.)


                                                 1
       In April 2016, the bar was owned by Defendant Tarek Shehadeh through his company

Defendant Little Rock Louie, LLC. (Mot. Memo., ECF 9-1 at 3.) The bar entered into an

agreement with JHP to broadcast three UFC championship events, and sent a check to JHP’s

office in Feasterville, Pennsylvania. (Am. Compl. at ¶¶ 12-16.) Defendants continued to license

with JHP to broadcast other UFC events through 2016 and 2017. (Am. Compl. at ¶ 19.) In

November 2016, Little Rock Louie, LLC sold the bar to Broadway, Inc., a company owned by

Defendant Nadeem Siddique. (Mot. Memo. at 3.) Broadway, Inc. then transferred the assets from

the sale to Defendant Nick’s Bar Louie, LLC, also owned by Defendant Siddique. (Mot. Memo.

at 4; Mot. Ex. 1.) Defendant Shehadeh remained involved in the bar as an employee. (Oral Arg.

Tr., ECF 18 at 5:4.)

       JHP had the exclusive right to commercially distribute the August 26, 2017 Floyd

Mayweather, Jr. v. Conor McGregor boxing match (hereinafter “the fight”). (Am. Compl. at ¶ 6.)

On August 25, 2017, Defendant Shehadeh emailed JHP seeking a quote for broadcasting the

fight. (Am. Compl. at ¶¶ 21-22.) When he was quoted $7,500, Defendant Shehadeh responded

that the bar “[w]ould love to but we don’t charge a cover at Bar Louie and only budget $9k in

sales so we couldn’t do that much.” (Am. Compl. at ¶ 22.) Plaintiff asserts that Defendants then

“took affirmative steps to circumvent the commercial licensing requirement and unlawfully

obtained the [fight] through an unauthorized cable signal, satellite signal, and/or internet stream.”

(Am. Compl. at ¶ 24.)

 II.   Procedural History

       Plaintiff filed its Complaint in this Court on September 24, 2018. (ECF 1.) After

Defendants filed a Motion to Dismiss that Complaint, Plaintiff amended its Complaint on

December 21, 2018. (Am. Compl.) On January 9, 2019, Defendants filed a second Motion to



                                                 2
Dismiss. (Mot.) Plaintiff responded in opposition and Defendants replied. (Resp., ECF 10;

Reply, ECF 12.)

          The Court held a telephonic hearing on March 14, 2019, and ordered both parties to

supplement their briefing as to the jurisdiction and venue issues raised in Defendants’ Motion.

(ECF 16.) Both parties filed supplemental briefing (Def. Supp. Br., ECF 17; Pl. Supp. Br., ECF

20), and with leave of court, Defendants filed a reply to Plaintiff’s supplemental brief. (Def.

Resp. to Pl. Supp. Br., ECF 23.)

III.      Legal Standard

          When a defendant files a motion to dismiss for lack of personal jurisdiction under Rule

12(b)(2), the plaintiff bears the burden of establishing that the Court has jurisdiction over the

moving defendants. Miller Yacht Sales, Inc. v. Smith, 384 F.3d 93, 97 (3d Cir. 2004). “[W]hen

the court does not hold an evidentiary hearing on the motion to dismiss, the plaintiff need only

establish a prima facie case of personal jurisdiction and the plaintiff is entitled to have its

allegations taken as true and all factual disputes drawn in its favor.” Id.

          In considering a motion to dismiss for improper venue under Rule 12(b)(3), the Court

must generally accept as true the allegations in the Complaint, unless contradicted by

Defendants’ affidavits. See SMA Med. Labs. v. Advanced Clinical Lab. Sols., Inc., 2018 WL

3388325, at *1 (E.D. Pa. July 12, 2018) (DuBois, J.) (citing Holiday v. Bally’s Park Place, Inc.,

2007 WL 2600877, at *1 (E.D. Pa. Sep. 7, 2007)). The movant bears the burden of

demonstrating that venue is improper. Myers v. American Dental Ass’n, 695 F.2d 716, 724

(1982).

          In cases where venue is proper, Defendants may seek to transfer venue pursuant to 28

U.S.C. § 1404(a), which provides that a district court may, “[f]or the convenience of parties and



                                                   3
witnesses, in the interest of justice, . . . transfer any civil action to any other district or division

where it might have been brought . . ..” 28 U.S.C. § 1404(a). The defendant bears the burden of

establishing that a venue transfer is warranted under Section 1404(a). Jumara v. State Farm Ins.

Co., 55 F.3d 873, 879 (3d Cir. 1995).

IV.     Discussion

        A.      Motion to dismiss for lack of personal jurisdiction to Fed. R. Civ. P. 12(b)(2)

        Defendants declined the Court’s invitation to submit additional evidence or have an

evidentiary hearing. Accordingly, Plaintiff “need only establish a prima facie case of personal

jurisdiction and . . . is entitled to have its allegations taken as true and all factual disputes drawn

in its favor.” Miller Yacht Sales, 384 F.3d at 97.

        A federal district court may assert personal jurisdiction over a non-resident to the extent

of the law of the state in which it sits according to Federal Rule of Civil Procedure 4(e). Time

Share Vacation Club v. Atl. Resorts, Ltd., 735 F.2d 61, 63 (3d Cir. 1984). Under Pennsylvania’s

long-arm statute, a court may exercise personal jurisdiction over non-residents “to the fullest

extent allowed under the Constitution of the United States and may be based on the most

minimum contact with the Commonwealth allowed under the Constitution of the United States.”

42 Pa. C.S. § 5322(b). The Due Process Clause of the Fourteenth Amendment requires non-

resident defendants to have “certain minimum contacts with [the forum state] such that the

maintenance of the suit does not offend traditional notions of fair play and substantial justice.”

Marten v. Godwin, 499 F.3d 290, 296 (3d Cir. 2007) (quoting Int'l Shoe Co. v. Washington, 326

U.S. 310, 316 (1945)) (alteration in original).

        There are two types of personal jurisdiction: specific and general jurisdiction. Where a

cause of action arises from, or relates to, the defendant’s contacts with the forum, specific



                                                    4
jurisdiction exists. Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414 n.8

(1984). “Foreseeability. . . is critical to the due process analysis. . . [in] that the defendant’s

conduct and connection with the forum State are such that he should reasonably anticipate being

haled into court there.” World-Wide Volkswagen Corp. v. Woodson, 444 U.S. 286, 297 (1980).

                1.      Traditional test for personal jurisdiction

        To establish specific personal jurisdiction under the Due Process Clause, Plaintiff must

demonstrate: (1) minimum contacts with the forum, Int'l Shoe, 326 U.S. at 316; (2) the claim

arises out of or relates to those activities, Helicopteros, 466 U.S. at 414; and (3) exercising

jurisdiction otherwise comports with fair play and substantial justice. Id. (quoting Int’l Shoe, 326

U.S. at 316).

        Defendants assert that they are not subject to personal jurisdiction in Pennsylvania

because they have not purposefully directed activities toward Pennsylvania which gave rise to

the claim. (Mot. at ¶¶ 21-22.) Defendants also argue that fair play and substantial justice would

be offended because “[l]itigating this action in [this venue] would impose a substantial burden on

the Defendants . . . [and] would not be efficient because the location of the events giving rise to

this litigation and the evidence necessary to support JHP’s claims are all outside of this forum.”

(Mot. at ¶ 22.) Plaintiff responds that Defendants purposefully directed activities toward the

forum that gave rise to the claim, and that jurisdiction does not offend traditional notions of fair

play and substantial justice. (Pl. Suppl. Br. at 4-7.)1



1
 Defendants raise the issue of a forum selection clause in a contract entered into between
Plaintiff and “Bar Louie @ N Little Rock” in April 2016, well before the alleged infringement
and piracy. (Mot. at ¶¶ 10-11.) Plaintiff does not address this clause at length in its response
brief, and asserts that it does not rely on this clause to establish personal jurisdiction. (Resp. at 7,
n. 1.) Because this Court find that personal jurisdiction exists regardless of this clause, we do not
address this issue.


                                                   5
       With regard to the first element, Plaintiff has demonstrated that Defendants have

“minimum contacts” with Pennsylvania on the basis of Defendant Shehadeh’s email to JHP, sent

the day before the allegedly pirated fight was shown. In spite of the disagreement of the parties

about whether this email establishes that the Defendants purposefully availed themselves of the

privilege of conducting business in Pennsylvania, the Court finds that, resolving factual disputes

in Plaintiff’s favor, it is clear that Defendants knew that Plaintiff was located in Pennsylvania.

Thus, when Defendant Shehadeh, who had knowledge of JHP’s location, emailed JHP requesting

a quote for showing the fight, only to reject that quote and allegedly broadcast the fight anyway,

Defendants clearly should have expected to be sued in Pennsylvania.2 “A single contact that

creates a substantial connection with the forum can be sufficient to support the exercise of

personal jurisdiction over a defendant.” Miller Yacht Sales, 384 F.3d at 96 (citing Burger King

Corp., 471 U.S. at 475 n. 18).

       Plaintiff argues that the unauthorized broadcast of the fight “arose out of and relates

directly to Defendants’ email declining to purchase authorization from Plaintiff.” (Pl. Suppl. Br.

at 5.) Although Plaintiff’s claim may have been brought regardless of whether Defendants had

sought permission to broadcast the fight, this fact is relevant to the analysis of personal

jurisdiction. See Joe Hand Promotions, Inc. v. Yakubets, 3 F. Supp. 3d 261, 273 (E.D. Pa. 2014)

(Pratter, J.) (noting that there is “no mens rea or scienter elements” to 47 U.S.C. § 553).




2
  At oral argument, Defendants’ attorney argued that Defendant Shehadeh’s email is insufficient
to establish jurisdiction because Shehadeh was “just a guy working in a bar.” (Oral Arg. Tr. at
8:7.) Defendants have not provided the Court with any legal support for the assertion that the
action of an employee cannot establish minimum contact for the purpose of personal jurisdiction,
particularly where, as here, Plaintiff alleges that the employee formerly owned the bar and had
previously negotiated contracts with Plaintiff in Pennsylvania. (Am. Compl. at ¶¶ 12-16; Mot. at
¶ 7.)
                                                  6
Accordingly, the Court finds that this claim sufficiently arose from Defendants’ contact with

Pennsylvania.

        Finally, in deciding whether jurisdiction complies with notions of fair play and

substantial justice, the Court may consider “the burden on the defendant, the forum State’s

interest in adjudicating the dispute, the plaintiff’s interest in obtaining the most efficient

resolution of controversies, and the shared interest of the several States in furthering fundamental

subjective social policies.” Miller Yacht Sales, 384 F.3d at 96 (citing Burger King Corp., 471

U.S. at 477). Although Defendants have asserted that they would be burdened by defending this

case in Pennsylvania, Plaintiff would experience a similar burden in prosecuting is case in

Arkansas. Plaintiff has correctly argued that Pennsylvania has a strong interest in protecting its

citizens from the allegedly tortious conduct of foreign entities. In light of the fact that the Court

must resolve reasonable inferences in favor of Plaintiff, Plaintiff has demonstrated that personal

jurisdiction over Defendants comports with notions of fair play and substantial justice.

                2.      The “effects” test for personal jurisdiction

        Alternatively, jurisdiction would be proper under the “effects” test of Calder v. Jones,

465 U.S. 783 (1984). Under the “effects” test, “a plaintiff may demonstrate personal jurisdiction

if he or she shows: (1) [t]he defendant committed an intentional tort; (2) [t]he plaintiff felt the

brunt of the harm in the forum such that the forum can be said to be the focal point of the harm

suffered by the plaintiff as a result of that tort; [and] (3) [t]he defendant expressly aimed his

tortious conduct at the forum such that the forum can be said to be the focal point of the tortious

activity.” IMO Indus. V. Kiekert AG, 155 F.3d 254, 265-66 (3d Cir. 1998)). This test is

appropriate where the defendant’s “contacts with the forum alone . . . are far too small to

comport with the requirements of due process under our traditional system.” Id. at 259.



                                                   7
       Plaintiff urges us to apply this test, and Defendants disagree, arguing that this test is

inappropriate where, as here, there has been no intentional tort and where Defendants have not

aimed tortious activity at Plaintiff in Pennsylvania. (Resp. at 9; Reply at 3.)

       In light of the deference due to Plaintiff’s factual allegations, Plaintiff satisfies the first

prong of the “effects” test. Although the Third Circuit has yet to expressly state that copyright

infringement and piracy are intentional torts, other circuits have done so. See Miller Yacht, 384

F.3d at 108, n. 11 (Scirica, J., dissenting) (citing Bucklew v. Hawkins, Ash, Baptie & Co., LLP,

329 F.3d 923, 931 (7th Cir. 2003) (“Copyright infringement . . . is an intentional tort.”); Coleman

v. Sch. Bd. of Richland Par., 418 F.3d 511, 519 (5th Cir. 2005).

       Plaintiff also has satisfied the second prong of the “effects” test because Plaintiff is a

corporation in Pennsylvania and therefore felt the brunt of the harm in this forum. See Vizant

Techs., LLC v. Whitchurch, 97 F. Supp. 3d 618, 632 (E.D. Pa. 2015) (Bartle, J.) (noting that

because the plaintiff was a company headquartered in Pennsylvania, “[i]t necessarily follows that

[Plaintiff] felt the brunt of the harm in Pennsylvania such that Pennsylvania can be said to be the

focal point of the harm.”) (internal quotation omitted).

       Plaintiff has also satisfied the final prong of the “effects” test because there is evidence

the Defendants “expressly aimed” its tortious conduct at Pennsylvania. In IMO Industries, the

Third Circuit held that two telephone calls between the defendant and the plaintiff in the forum

state were insufficient to demonstrate that the defendant had “expressly aimed” its tortious

conduct at the forum state because defendant placed the calls to plaintiff’s offices outside of the

forum. 155 F.3d at 266-68. Unlike that case, Defendant Shehadeh’s email was targeted at

Plaintiff in its headquarters of Pennsylvania.




                                                   8
        Accordingly, under either test for personal jurisdiction, Defendants can properly be sued

in Pennsylvania.

        2.       Motion to Dismiss for improper venue pursuant to Fed. R. Civ. P. 12(b)(3)

        Under 28 U.S.C. § 1391(b), venue is proper in:

             (1) a judicial district in which any defendant resides, if all defendants
                 are residents of the State in which the district is located;

             (2) a judicial district in which a substantial part of the events or
                 omissions giving rise to the claim occurred, or a substantial part of
                 the property that is the subject of the action is situated; or
             (3) if there is no district in which an action may otherwise be brought
                 as provided in this section, any judicial district in which any
                 defendant is subject to the court’s personal jurisdiction with
                 respect to such action
        Defendants argue that Plaintiff’s Amended Complaint should be dismissed pursuant to

Fed. R. Civ. P. 12(b)(3) because the events leading to this claim occurred in Arkansas. In the

alternative, Defendants argue that this action should be transferred to the Eastern District of

Arkansas pursuant to 28 U.S.C. § 1404(a) or § 1406(a).

        In asserting that the Court should dismiss Plaintiff’s Amended Complaint for improper

venue, Defendants contend that “the only event giving rise to the claims was the broadcast of the

fight in Arkansas, and that the only omission relating to the claims was Defendants’ alleged

failure to seek authorization from JHP.” (Mot. Memo. at 15.) Plaintiff responds that venue is

proper in this district because the injury occurred in Pennsylvania. (Resp. at 14.) Again, Plaintiff

relies on the fact that “Defendants engaged in multiple business transactions with Plaintiff and

solicited a sales quote from Plaintiff the day prior to the unauthorized broadcast at issue in this

matter.” (Id.)

        “Although personal jurisdiction and venue are distinct concepts, . . . the two analyses rely

on similar factual considerations, including the locations of the events and property involved in

                                                   9
the dispute.” SMA Medical Laboratories v. Advanced Clinical Laboratory Solutions, Inc., 2018

WL 3388325 (E. D. Pa. July 12, 2018) (DuBois, J.). “The test for determining venue is not the

defendant's contacts with a particular district, but rather the location of those events or omissions

giving rise to the claim, theoretically a more easily demonstrable circumstance than where a

claim arose.” Cottman Transmission Sys., Inc. v. Martino, 36 F.3d 291, 294 (3d Cir. 1994)

(internal quotations omitted). Unlike personal jurisdiction, Defendants bears the burden of

demonstrating that venue is improper. Myers v. Am. Dental Ass'n, 695 F.2d 716, 725 (3d Cir.

1982).

         Plaintiff’s Amended Complaint brings claims for satellite/cable piracy under 37 U.S.C. §

605 and § 553 and for copyright infringement under 17 U.S.C. § 106 and § 501. Defendants

assert that to prove these claims, Plaintiff must demonstrate “(1) interception of a satellite

transmission or broadcast, (2) lack of authorization, and (3) publication.” (Def. Suppl. Br. at 6.)

Defendants admits that Defendant Shehadeh’s email and prior contact between the parties “may

relate to damages or mitigation,” but they “have no bearing on liability here.” (Id.)

         Under § 1391(b)(3), venue is proper in this district because Defendants are subject to

personal jurisdiction here. “For all venue purposes, when a business entity . . . is a defendant, it

shall be deemed to reside in any judicial district in which such defendant is subject to the court's

personal jurisdiction with respect to the civil action in question.” Gordon v. Houghton Mifflin

Harcourt Pub. Co., No. CIV.A. 14-4703, 2015 WL 3871788, at *2 (E.D. Pa. June 23, 2015)

(Restrepo, J.).

         Defendants argue that “[i]f the Court exercised personal jurisdiction, only the corporate

Defendants would be deemed to reside in [this district] under § 1391[(b)](2). However, such a

ruling would not apply to the actual residency/domicile of the individual Defendants.” (Def.



                                                 10
Suppl. Br. at 2.) There is no motion before us to dismiss the individual Defendants from this case

for failure to state a claim.3

         The Court has properly exercised personal jurisdiction over the individual

Defendants. Defendant Siddique properly remains in this case as the owner of the bar. To the

extent that Defendant Shehadeh held himself out as a representative of the bar in his email to

JHP the day before the fight, he remains in the case as well. Resolving factual disputes in favor

of Plaintiff, the Court has properly exercised personal jurisdiction over these two Defendants.

         Because venue is proper, Defendants’ request that this case be transferred under 28

U.S.C. § 1406(a) is denied.

    V.   Conclusion

         For the foregoing reasons, Defendants’ Motion to Dismiss for Lack of Personal

Jurisdiction or Improper Venue is denied.

         An appropriate order follows.



O:\CIVIL 18\18-4119 Joe Hand v Shehadeh\18cv4119 Memo re MTD.docx




3
  Defendants do state in a footnote in their motion that “Defendants Shehadeh and Little Rock
Louie, LLC should be dismissed pursuant to F.R.C.P. 12(b)(6).” (Mot. at 3 n. 2.) However, they
provide no legal citation for or discussion of this point. Plaintiff responds in its own footnote,
stating that “Plaintiff alleges that Defendant Shehadeh is personally liable and there is no blanket
prohibition on maintaining a suit against an entity purported to be dissolved.” (Resp. Memo. at
11, n. 2.) In the absence of any further argument or legal citation for these propositions, the
Court does not address this issue.
                                                            11
